Case 1:19-cv-01854-SKC Document 1 Filed 06/26/19 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.: 2019CV030897
WENDI MARQUEZ f/k/a WENDI MOORE,

       Plaintiff,

v.

DILLON COMPANIES, LLC, a Kansas limited liability company,
d/b/a KING SOOPERS INC., NO. 62000062,

       Defendant.

                         DEFENDANT’S NOTICE OF REMOVAL


TO:    PLAINTIFF AND HER ATTORNEYS OF RECORD

       PLEASE TAKE NOTICE that Defendant Dillon Companies, LLC d/b/a King Soopers,

by and through its counsel, Debra K. Sutton and Joseph E. Okon, of Sutton | Booker | P.C., and

pursuant to 28 U.S.C. §§ 1332, 1441, 1446, Fed. R. Civ. P. 81(c), and D.C.Colo.LCivR 81.1,

hereby submits this Notice of Removal as follows:

                     INTRODUCTION AND BASIS FOR REMOVAL

       1.      Dillon Companies, LLC d/b/a King Soopers (“Dillon Companies”) is the

Defendant in the above titled action, originally filed in the District Court, Adams County,

Colorado, Case No. 2019CV30897. On or about June 5, 2019, Plaintiff, Wendi Marquez F/k/a

Wendi Moore (“Ms. Marquez”) filed her Complaint and Jury Demand in Adams County District

Court, Colorado. The Complaint seeks recovery of damages as to Dillon Companies based on

allegations of premises liability. See generally Plaintiff’s Complaint and Jury Demand, Exhibit

A.
Case 1:19-cv-01854-SKC Document 1 Filed 06/26/19 USDC Colorado Page 2 of 5




        2.       Any civil action brought in a state court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant, to the district court of the

United States for the district and division embracing the place where such action is pending. 28

U.S.C. § 1441(a). The district courts of the United States have original jurisdiction of all actions

between the citizens of different states, when the amount in controversy exceeds $75,000. 28

U.S.C. § 1332(a)(1).

        3.       The present action is between citizens of different states. Ms. Marquez is a

citizen of the State of Colorado. See Exhibit A at ¶ 3. 1 Defendant Dillon Companies is a citizen

of the state of Kansas. See Documents on File with Colorado Secretary of State, Exhibit B; see

also Exhibit A at ¶ 4.

        4.       The amount in controversy exceeds $75,000. See Exhibit C, Plaintiff’s District

Court Civil Cover Sheet (showing he seeks more than $100,000 in damages); see also Paros

Properties LLC v. Colorado Cas. Ins. Co., 835 F.3d 1264, 1272 (10th Cir. 2016) (“There is no

ambiguity in the [Civil Case] cover sheet.”). Plaintiff’s Complaint alleges past and future

noneconomic losses and injuries, including physical and mental pain and suffering,

inconvenience, emotional stress and impairment of quality of life. Plaintiff also alleges past and

future economic losses, including loss of earnings, damage to her ability to earn money in the

future, and medical exposes. Moreover, Plaintiff seeks damages associated with alleged physical

impairment and disfigurement. See Exhibit A. Accordingly, the amount in controversy exceeds

$75,000.



1
 On June 25, 2019 Plaintiff’s counsel indicated his understanding that Ms. Marquez is a current resident and citizen
of the State of Colorado.

                                                         2
Case 1:19-cv-01854-SKC Document 1 Filed 06/26/19 USDC Colorado Page 3 of 5




       5.       Therefore, as the diversity of citizenship and amount in controversy requirements

have been met, this Court has original jurisdiction of this matter. Accordingly, Plaintiff’s action

is properly removable to this Court pursuant to 28 U.S.C. § 1441(a).

       6.       This Notice of Removal is timely under 28 U.S.C. §1446(b). Dillon Companies

has thirty (30) days from the date it was served with Plaintiff’s Complaint to file its Notice of

Removal. Dillon Companies was served with Plaintiff’s Complaint and Jury Demand in this

matter on June 5, 2019.    See Exhibit D. Thus, Dillon Companies’ Notice of Removal is due

July 5, 2019.

                 COMPLIANCE WITH PROCEDURAL REQUIREMENTS

       7.       Pursuant to 28 U.S.C. § 1446(a), Fed. R. Civ. P. 81(c) and D.C.Colo.LCivR 81.1,

a copy of all process, pleadings, and orders that were served by the parties are attached.

Undersigned counsel will promptly file a Notice of Intent to Remove with the District Court for

the County of Adams County. See Exhibit E. The process, pleadings, and orders are captioned

as follows:

       Exhibit C     District Court Civil (CV) Case Cover Sheet for Initial Pleading of

Complaint, Counterclaim, Cross-Claim or Third Party Complaint;

       Exhibit G      Summons;

       Exhibit A     Complaint and Jury Demand;

       Exhibit D     Affidavit of Service regarding Dillon Companies, LLC.

       No trial, hearings, or other proceedings are currently scheduled in the District Court for

the County of Adams County8. Dillon Companies has complied with the requirements of 28

U.S.C. § 1446, Fed. R. Civ. P. 81(c), and D.C.Colo.LCivR 81.1.


                                                3
Case 1:19-cv-01854-SKC Document 1 Filed 06/26/19 USDC Colorado Page 4 of 5




       8.      Pursuant to 28 U.S.C. § 1446(b), a copy of this Notice of Removal will be

promptly filed with the Clerk of Court for the County of Adams County in Civil Action No.

2019CV30897. Also, pursuant to U.S.C. § 1446(d), undersigned counsel will promptly provide

this Notice of Removal to Plaintiff’s counsel. The register of actions is attached as Exhibit F.

       WHEREFORE, pursuant to this Notice of Removal and 28 U.S.C. § 1441, Defendant,

Dillon Companies, LLC d/b/a King Soopers respectfully requests that this case be removed from

the District Court for the County of Adams County, that this Court take jurisdiction of and enter

such further orders as may be necessary and proper for the continuation of this action, and that

the Defendant be afforded such further relief as this Court deems just and appropriate.

       Respectfully submitted this 26th day of June, 2019.



                                              /s/ Joseph E. Okon
                                              Debra K. Sutton
                                              Joseph E. Okon
                                              Sutton | Booker | P.C.
                                              4949 S. Syracuse, Suite 500
                                              Denver, Colorado 80237
                                              Telephone: 303-730-6204
                                              Facsimile: 303-730-6208
                                              E-Mail: dsutton@suttonbooker.com
                                              Attorneys for Defendant,
                                              Dillon Companies, Llc D/b/a King Soopers




                                                 4
Case 1:19-cv-01854-SKC Document 1 Filed 06/26/19 USDC Colorado Page 5 of 5




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of June, 2019, I electronically filed a true and

correct copy of the above and foregoing Defendant’s Notice of Removal with the Clerk of Court

using the CM/ECF system which will send notification of such filing to the following:


       Matthew A. Crowther
       Jorgensen, Brownell & Pepin, P.C.
       900 South Main Street, Ste 100
       Longmont CO 80501

                                    /s/ Joseph E. Okon
                                    A duly signed original is on file at
                                    Sutton | Booker | P.C.




                                               5
